Name: Commission Regulation (EC) No 1205/98 of 10 June 1998 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1999
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  economic policy;  EU finance
 Date Published: nan

 EN Official Journal of the European Communities 11. 6. 98L 166/34 COMMISSION REGULATION (EC) No 1205/98 of 10 June 1998 setting the amount of the payment on account of the cost of disposal of certain distillation products for 1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2) and in particular Article 37(2) thereof, Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in a way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated, HAS ADOPTED THIS REGULATION: Article 1 The amount of the payment on account of the cost of disposal of the products of distillation pursuant to Articles 35 and 36 of Regulation (EEC) No 822/87 shall be deter- mined by application of a coefficient to the value of purchase made by intervention agencies. For the 1999 financial year this coefficient shall be 0,70. Article 2 The expenditure amounts determined in this way shall be notified to the Commission under the declaration estab- lished pursuant to Commission Regulation (EC) No 296/ 96 (3). Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 292, 25. 10. 1997, p. 1. (3) OJ L 39, 17. 2. 1996, p. 5.